Plaintiff brings this action against defendants, alleging a written agreement between them, a performance on his part and a breach on the part of defendants. Defendants were to furnish plaintiff notes, judgments, accounts, etc., for plaintiff to collect on a basis of 25%. The plaintiff demanded judgment against defendants for $969.25, and interest.
The issues submitted to the jury and their answer thereto was as follows:
"Is the defendant due the plaintiff anything; if so, in what amount? Answer: $450 with interest."
From a careful inspection of the record, we do not think there is sufficient cause shown to disturb the verdict and judgment.
No error.